By the amendment to Section 4785-99, General Code, separation of the state and national party column ballots is required. It contains no provision whatever relating to the form of the ballots as separated. The act amending Section 4785-99, General Code, did not directly or by implication repeal the express provision of Section 4785-105, General Code, which requires a circle at the head of party column ballots.
The presidential ballot is a party column ballot and therefore comes within the provisions of Section 4785-105, General Code.
The demurrer to the petition is overruled and, respondent not desiring to plead further, a writ of mandamus is allowed.
Writ allowed.
WEYGANDT, C.J., DAY, ZIMMERMAN, WILLIAMS, MATTHIAS and HART, JJ., concur. *Page 311